Citation Nr: 0720562	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  97-28 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
San Diego, California, Department of Veterans Affairs, 
Regional Office, which denied entitlement to service 
connection for PTSD, and from a February 1999 rating decision 
in which the RO denied entitlement to service connection for 
paranoid schizophrenia.

A hearing was held at the RO in July 2003, before the 
undersigned.  A transcript of the hearing testimony has been 
associated with the claims file. 

In a March 2004 decision, the Board remanded these issues for 
further development.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD related to 
in-service stressors that are supported by credible evidence.

2.  The veteran's schizophrenia originated during active 
service.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of trauma in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).

2.  Schizophrenia was incurred in active military service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997); 38 C.F.R. § 3.304(f) (2006). 

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
her account of the stressor incident.  The Board notes that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in- 
service stressor premised on personal assault.  See 38 C.F.R. 
§ 3.304(f)(3).  This case, however, turns not on whether a 
stressor occurred, but whether the veteran meets the criteria 
for a current diagnosis of PTSD.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background

The veteran's service medical records show that in November 
1980 he presented with complaints of anxiousness.  He stated 
that sometimes he wanted to kill his "T.Z" and was afraid 
that he might do something that would affect his record 
forever.  The diagnosis was acute anxiety versus "bad 
adaptation of the system."  It was recommended that the 
veteran receive an evaluation at a mental health clinic.  The 
veteran's claims file does not contain a copy of the proposed 
mental health evaluation.  In an April 1982 medical history, 
the veteran reported that he had depression or excessive 
worry.

In January 1987, the veteran's employer sent him a letter 
noting that he had been absent from work without explanation 
since December 1986.

In June 1987, a private psychiatrist reported that the 
veteran had been experiencing increasing depression eve since 
being discharged from service.  For three years, until about 
six months ago, he had used cocaine and marijuana in an 
effort to control the depression.  The diagnosis was major 
depression, and substance abuse.

In November 1991, the veteran was admitted to the West Los 
Angeles VA Hospital with complaints of auditory 
hallucinations, voices talking about him, persecutory 
delusions and feelings that people were manipulating him.  
The veteran was positive for alcohol and marijuana use and 
for psychomotor retardation that was consistent with either 
depression or possibly hypothyroidism.  The veteran was 
discharged in March 1992.  The diagnosis was major 
depression.

The veteran was admitted to the San Diego VA Medical Center 
(VAMC) in June 1992 and discharged in September 1992.  The 
diagnosis was paranoid schizophrenia and a long history of 
marijuana and alcohol abuse.

In April 1993, the veteran presented to the New York 
Diagnostic Centers.  The veteran stated that he began to 
experience auditory hallucinations in 1982.  The diagnosis 
was chronic paranoid schizophrenia.

In February 1995, the veteran was admitted to the Scripps 
Hospital East County.  
A very long history of schizoaffective disorder was noted.  
The veteran had a history of hearing voices and had visual 
hallucinations as well as he seeing his old drill sergeant 
taunting him.  The veteran also had a recent history of 
substance abuse.  The diagnosis was schizoaffective disorder.

In September 1996, the veteran presented to the VAMC with 
complaints of still hearing the voice of his drill sergeant.  
He stated that he believed that his problems started in the 
military as a result of a sergeant who physically and 
verbally harassed him for 17 months.  The veteran's first 
hospitalization was in Brentwood, New York in 1989 for 
schizophrenia.  He remained paranoid and afraid of leaving 
his house for fear of seeing the drill sergeant.  The 
treating doctor stated that the veteran met the criteria for 
PTSD when the relationship with the drill sergeant was 
considered.  The doctor noted that it sounded as if the 
trauma from the sergeant provoked a psychotic break.

In January 1997, the veteran was admitted to the San Diego 
VAMC with complaints of increased auditory hallucinations.  
The diagnosis was chronic paranoid schizophrenia and 
marijuana abuse.

In a September 1997 letter, the Chief of Cognitive Disorders 
Clinic for the San Diego VAMC, stated that she had treated 
the veteran for the past year for clinically diagnosed 
schizophrenia and PTSD.  The veteran reported that his drill 
instructor over a period of 17 months was abusive both 
physically and emotionally.  The veteran had three 
psychiatric hospitalizations since 1990 that were 
precipitated by increasing auditory hallucinations, suicidal 
ideation, intense overwhelming paranoia and a general 
inability to cope.  The doctor concluded that the veteran had 
PTSD which resulted from traumatizing experience in the 
military.  She also stated that the veteran's PTSD may well 
have triggered his schizophrenia.  

In a January 1998 letter, the veteran's aunt stated that the 
veteran was initially very happy during his time in the Army, 
but later he would call twice a week and request that she and 
her husband get him out of the Army.  She stated that ever 
since then, his disposition had changed and he felt 
depressed.  She noted that his depression had continued to 
worsen since discharge.

In a June 1998 letter, the United States Armed Services 
Center for Research of Unit Records (USASCRUR) reported that 
there was no record of the veteran being involved in 
investigations or legal proceedings regarding him being 
abused by others, including a particular sergeant.

In a September 1998 letter, Shannon Robinson, M.D. stated 
that the veteran's symptoms began in the military but he did 
not seek psychiatric treatment until sometime after leaving 
the military.  She noted that it was very common for 
psychiatric patients to not seek treatment until years after 
the symptoms began.  Dr. Robinson believed that the veteran's 
symptoms started in the military and in part were due to the 
abuse he experienced there.

In September 1998, the veteran was admitted to the San Diego 
VAMC.  The discharge diagnosis was chronic paranoid 
schizophrenia and PTSD.

In a May 1999 letter, the veteran's aunt, who raised the 
veteran, stated that during a leave of absence the veteran 
was very anxious.  He told her "all of the things that the 
sergeant did to him" and told her that he feared for his 
safety.  She reported that the veteran had a panic attack 
before boarding the plane to return to active duty.

In May 2000, the veteran underwent a VA mental examination.  
The examiner noted that after a review of the veteran' 
records there were marked discrepancies in terms of 
verifiable stressors in the case.  The examiner stated that a 
review of the claims file failed to reveal verifiable 
stressors of evidence of mental illness during the time of 
active service or a period of one year following the service.  
The veteran reported ongoing verbal, physical and emotional 
abuse by a drill instructor.  The diagnosis was a severe and 
incapacitating schizoaffective disorder of uncertain time of 
onset.  The examiner noted that the veteran presented as a 
mixed diagnostic picture of PTSD and schizoaffective 
disorder.  Regarding the veteran's PTSD, the examiner felt 
that the alleged stressors, including alleged mistreatment 
that included forced oral sex by a drill sergeant, would have 
been documented in the claims file.  The examiner felt that 
this absence tended to suggest that the alleged stressors may 
have well been a product of the veteran's overall delusional 
system and his extreme sensitivity to any stress.

At his July 2003 hearing, the veteran stated that he 
underwent many problems with his drill sergeant that resulted 
in mental problems that began when he got out of the Army.  
He indicated that his family noticed a change in his 
personality when he returned from the service.

In October 2006 the veteran underwent a VA examination with 
the same examiner who conducted the May 2000 VA examination.  
The veteran alleged that his drill instructor forced him to 
have oral sex with him approximately four times a week, beat 
him up and expected other sexual favors.  The veteran stated 
that prior to treatment in September 1997, he had not 
mentioned the alleged sexual molestation in the service due 
to embarrassment and threats by the alleged perpetrator who 
threatened to kill him.  

The examiner stated that having heard the veteran's claims 
during this examination and the VA examination in May 2000, 
he felt that it was more likely than not that the veteran was 
molested by his drill sergeant.  The examiner stated that as 
a result of the veteran's immaturity and sexual naiveté, he 
went along with the molestation, bought into it, and was 
severely traumatized by it.  The diagnosis was a 
schizoaffective schizophrenia with an onset in boot camp, and 
PTSD secondary to a sexual assault in boot camp.

In November 2006, the veteran underwent a VA 
neuropsychological assessment as part of his VA examination.  
The veteran reported that the contributing factors to his 
psychiatric difficulties were physical, sexual and verbal 
abuse incurred in the military.  The diagnosis was PTSD, 
agoraphobia, depression and anxiety.

In November 2006, the Appeals Management Center (AMC) asked 
for clarification of the examination report because the AMC 
found that there was no credible supporting evidence of an 
in-service stressor, specifically that there was no credible 
or alternative evidence of the claimed in-service sexual 
abuse.

In a January 2007 addendum, the VA examiner who conducted the 
October 2006 examination stated that he had again reviewed 
the case materials including the November 2006 VA 
neuropsychological assessment, and came up with the same 
conclusions that he stated in his October 2006 examination 
report.  

The examiner stated that despite there not being any factual 
scientific evidence that the veteran's sexual abuse occurred, 
he was not in a position to change his diagnostic 
impressions.  The examiner concluded that the veteran 
suffered from schizoaffective schizophrenia as well as PTSD 
stemming from his sexual and physical assault at boot camp at 
the hands of his drill instructor.  The examiner stated that 
he felt that the veteran was a valid historian but did 
suggest that another VA psychiatrist perform an examination.  

The VA examiner stated that it was rare that he came to the 
opinion that a veteran was telling the truth in regard to 
unsubstantiated sexual or physical assault.  However, in this 
case he believed intuitively that the veteran was telling the 
truth and that the attack did occur.  The diagnosis was 
schizoaffective schizophrenia and PTSD secondary to sexual 
assault in boot camp. 

In February 2007 the veteran was referred for another VA 
mental health examination.  The examiner reported that at no 
point in the veteran's medical reports or other reports was 
there any mention of an anxiety disorder, suggestive PTSD or 
psychosis.  He noted that there were no orders for 
psychotropic medication and there was no evidence that the 
veteran verbalized any sort of bizarre paranoia, thought 
disorder or discussed his problems with anxiety.  The 
examiner stated that there was no evidence whatsoever to 
support the veteran's claim for PTSD either for a helicopter 
crash or military sexual trauma that he could find in the 
veteran's service medical record or claims file.  The 
examiner also saw no evidence that the veteran had the onset 
of his schizoaffective disorder in service.  The examiner's 
opinion was reportedly based on a review of the medical 
records and the claims file as the veteran refused to undergo 
an examination as he uttered an obscenity to the examiner and 
walked out of his office.

Analysis

I.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The first element of a successful service connection claim is 
clearly met in this case as treatment reports and 
examinations reveal diagnoses of PTSD.  With the exception of 
the February 2007 reviewer, most examinations since the early 
1990s have yielded a diagnosis of PTSD.  

The second element, a link between current PTSD and an in-
service stressor, is also satisfied.  Most medical 
professionals have attributed the veteran's current PTSD to 
military sexual trauma.  Specifically, the September 1997 
letter from a VA clinician concluded that the veteran had 
PTSD which resulted from the traumatizing experience in the 
military while a September 1998 letter from Dr. Robinson 
believed that the veteran's symptoms started in the military 
and in part were due to the abuse he experienced in service.

While the VA examiner conducting the May 2000 and October 
2006 VA examinations provided somewhat inconsistent opinions, 
in October 2006 and January 2007, he clarified his opinion.  
The examiner stated that having heard the veteran's claims 
during this examination and the VA examination in May 2000, 
he felt that it was more likely than not that the veteran was 
molested by his drill sergeant.  The examiner linked the 
diagnosis of PTSD to the sexual assault in boot camp. 

The Board notes the February 2007 VA examiner's opinion that 
he could find no supporting evidence for the veteran's claim 
of PTSD from military sexual trauma.  However, the examiner 
relied on an inaccurate history.  The examiner stated that 
the veteran's service medical records showed that there was 
no evidence that the veteran verbalized any sort of bizarre 
paranoia, thought disorder or discussed his problems with 
anxiety.   However, at the time of the examination, the 
claims folder contained the November 1980 treatment note 
where the veteran presented with complaints of anxiousness 
and was diagnosed with acute anxiety versus bad adaptation of 
the system.  The examiner's opinion is therefore of limited 
probative value.  Boggs v. West, 11 Vet. App. 334, 345 
(1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 
(1994) (finding that presumption of credibility of evidence 
did not arise as to medical opinion based on an inaccurate 
history); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since 
it relied upon veteran's account of his medical history and 
service background).

VA decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence.  Decision makers have discretion to accept 
or reject pieces of evidence, provided that sufficient 
reasons and bases are set forth explaining such actions.  
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992). 

The Board finds the opinions of Dr. Pozos, Dr. Robinson and 
the May 2000 and October 2006 VA examiner to be of more 
probative value than that of the February 2007 VA examiner.  

The remaining question is whether there is credible 
supporting evidence of the in-service stressor.  The 
veteran's aunt has reported behavior changes in service.  The 
veteran began the use of illicit drugs reportedly to self 
medicate for depression, and the medical professionals 
diagnosing PTSD appear to have concluded that there was 
evidence of behavior changes to support the diagnosis.

The three elements necessary for the grant of service 
connection for PTSD have been demonstrated.  Resolving 
reasonable doubt in the veteran's favor, service connection 
for PTSD is granted.  38 U.S.C.A. § 5107(b). 

II.  Entitlement to service connection for schizophrenia.

The first element of a successful service connection claim is 
met in this case as treatment and examination reports reveal 
diagnoses of schizophrenia. 

The remaining determinations involve whether there was an in-
service disease or injury and whether there is a causal 
relationship between the present disability and the disease 
or injury during service.

There is evidence of an incident in service, as the veteran's 
service medical records show that in November 1980 he 
presented with complaints of anxiousness.  There was a 
finding of acute anxiety, and the veteran reported complaints 
of anxiety and depression.  The veteran has also reported 
hallucinations in service.  The record, thus, supports a 
finding of a disease or injury in service.

The remaining question is whether the current disability can 
be linked to disease or injury in service.  

A September 1998 letter from Dr. Robinson stated that the 
veteran's symptoms started in the military and in part were 
due to the abuse he experienced there.  The October 2006 VA 
examiner stated that the veteran had schizoaffective 
schizophrenia with an onset in boot camp.

Again, while the VA examiner for the May 2000 and October 
2006 VA examinations provided somewhat inconsistent opinions, 
in October 2006, he stated that having heard the veteran's 
claims during this examination and the VA examination in May 
2000, he felt that it was more likely than not that the 
veteran was molested by his drill sergeant.  

The Board again notes the February 2007 VA examiner's 
conclusion that he could find no evidence that the veteran 
had the onset of his schizoaffective disorder in service.  
However, the examiner again relied on an inaccurate history 
as he stated that the veteran's service medical records 
showed that there was no evidence that the veteran verbalized 
any sort of bizarre paranoia, thought disorder or discussed 
his problems with anxiety despite the November 1980 treatment 
note where the veteran presented with complaints of 
anxiousness and was diagnosed with acute anxiety and 
expressed homicidal ideation.  The examiner's opinion is 
therefore of limited probative value.  Boggs v. West; Reonal 
v. Brown.

The Board finds the opinions of Dr. Robinson and the May 2000 
and October 2006 VA examiner to be of more probative value 
than that of the February 2007 VA examiner.  

Resolving reasonable doubt in the veteran's favor, service 
connection for schizophrenia is granted.  38 U.S.C.A. § 
5107(b). 


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for schizophrenia is 
granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


